Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “solid support”, “first base”. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): change to enablement* check if vacuum enables* make claim objection to use steeping instead of brewing*. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the hot or cold" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 13-16, 23, 44 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 20180084939) in view of Miwa (US 4,962,693).

Regarding claim 1, Ren discloses (Fig-2-3) a pod adapted for use with a beverage brewing device, comprising: 
an upper wall (16); 
a lower wall (15/14 above 103, see figure 2); 
one or more side walls (screen 3) connecting the upper wall and the lower wall to form a compartment (interior of 3/311a); and 
a grinder (grinder apparatus of grinder blade 21) attached to an inner surface (15/14 above 103 surround driven shaft of blade 21) of the compartment and adapted to grind an edible material (“a grinding chamber is usually reused as a brewing chamber.” [0003]); 
wherein at least a portion of the upper wall, the lower wall, and/or the one or more side walls comprises a filter (sidewalls filter 3/31) adapted to allow fluid communication through the pod (“a coffee machine screen, which restricts the coffee particles from passing through the screen during the stirring of the coffee, thereby improving the quality of the coffee beverage.” [0004]).
Additionally, Miwa provides a grinder pod of a coffee making apparatus that is modularly removable as a component “brewing case 11 being set as shown in FIG. 1” (column 6, lines 26-33). 
The advantage of having the grinding/filter portion of the pod removable independently is to ready brewing material before setting the pod ready for operation “The operation of the coffee maker will now be described. First, a certain amount of water is supplied to reservoir 2 and a corresponding amount of coffee beans is contained in brewing case 11, reservoir 2 and brewing case 11 being set as shown in FIG. 1. Then, when a switch (not shown) is operated in order that the milling step is initiated,” (column 6, lines 26-33).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ren with Miwa by modifying the modular filter to grinder to outer wall 11 of Ren with the simpler grinder with filter unit modular system of Miwa, to provide modularity to only the basic components necessary to retain coffee beans upon setting up a brewing cycle “The operation of the coffee maker will now be described. First, a certain amount of water is supplied to reservoir 2 and a corresponding amount of coffee beans is contained in brewing case 11, reservoir 2 and brewing case 11 being set as shown in FIG. 1. Then, when a switch (not shown) is operated in order that the milling step is initiated,” (column 6, lines 26-33).

Regarding claim 9, Ren discloses the pod of claim 1, Ren further discloses wherein the filter comprises: 
a mesh filter (“a mesh range of the first screen body is 80 mesh to 150 mesh.” [0017]); 
a solid support (311a/b, 32) having one or more pores (“the second screen body 32 may also be an integral cone pore which is gradually enlarged towards a direction away from the secondary filter cavity 102. In addition, in yet other embodiments, the filter pores 321 on the second screen body 32 may also be later perforated and any filter pore 321 may be formed as an integral straight pore.” [0061]); and/or 
a porous material configured to allow fluid communication across the material while retaining edible material grinds.

Regarding claim 13, Ren discloses the pod of claim 1, Ren further disclsoes wherein the grinder is configured to perform filtration by repeatedly circulating liquid through at least one filter of the pod (coffee is stirred through grinding chamber “The main purpose of the present invention is to provide a coffee machine screen, which restricts the coffee particles from passing through the screen during the stirring of the coffee,” [0004]).

Regarding claim 14, Ren as modified by Miwa discloses a beverage brewing device, comprising: 
the pod of claim 1; 
a container (11), having a top end (cover 12 / top end of 11) and a bottom end (bottom of 11); 

a base adapted to attach to the bottom end of the container, comprising a motor (22) configured to operate the grinder (grinder motor combo 2).
Ren alone is silent regarding wherein the pod is configured to attach to an inner surface of the bottom end of the container. 
However Ren as already modified by Miwa teaches wherein the pod is configured to attach to an inner surface of the bottom end of the container (20 of grinding pod 11 couples to 20a see figure 1, “The operation of the coffee maker will now be described. First, a certain amount of water is supplied to reservoir 2 and a corresponding amount of coffee beans is contained in brewing case 11, reservoir 2 and brewing case 11 being set as shown in FIG. 1. Then, when a switch (not shown) is operated in order that the milling step is initiated,” -Miwa (column 6, lines 26-33))

Regarding claim 15, Ren as modified by Miwa teaches (Fig-2-3) a beverage
 brewing device, comprising: the pod of claim 1; 
Ren further discloses a container (11), having a top end (top of 11/12) and a bottom end (bottom of 11).
Ren alone is silent regarding a first base, adapted to allow the pod to attach to 
an upper surface of the first base; 
a second base, adapted to allow the first base to attach to an upper surface of the second base, 
wherein the second base comprises a power supply configured to power the grinder and a motor configured to operate the grinder; 
wherein at least a portion of the bottom end comprises a filter adapted to allow fluid communication between the container and the pod; 
wherein the pod is configured to attach to an inner surface of the bottom end of the container.
However Ren as already modified by Miwa teaches (Fig-2) a first base (bottom 
interior of 17 receiving 11), adapted to allow the pod to attach to an upper 
surface of the first base (see 11 within 17); 
a second base (see 1 supporting 17), adapted to allow the first base to attach to an upper surface of the second base, 
wherein the second base comprises a power supply (power of electric motor 7) configured to power the grinder and a motor (7) configured to operate the grinder; 
wherein at least a portion of the bottom end comprises a filter (see bottom end filter 321 of Ren in figures 3 and 2, 321 making secondary filter cavity 103 at a base below grinding filter structure area 101 of Ren, the equivalent structure in Miwa being the removable pod portion 11 with grinding blades, the combination of removable pod as already modified by claim 1) adapted to allow fluid communication between the container and the pod (nature of fluid filter filter); 
wherein the pod is configured to attach to an inner surface of the bottom end of the container (see 11 on 17).

Regarding claim 16, Ren as modified by Miwa discloses (Fig-1) a beverage brewing device, comprising: 
the pod of claim 1; 
a container (11), having a top end (top end of 11 / 12) and a bottom end (bottom end of 11); and 
a base (housing of motor 22) comprising a motor (22) configured to operate the grinder (see figure 1 having 22 in connection to 21).
Ren alone is silent regarding wherein the container is configured to allow attachment of the pod to an inner surface of the top end and an inner surface of the bottom end of the container; the base adapted to attach to the bottom end of the container.
However Ren as already modified by Miwa teaches the container is configured to allow attachment of the pod (pod 11 in connection to 17, see figure 2) to an inner surface (interior bottom of 17) of the top end and an inner surface of the bottom end of the container (interior bottom end of 17 having pod 11 thereon, see figure 2); 
the base adapted to attach to the bottom end of the container (17 on 1, see figure 2).

Regarding claim 23, Ren discloses (Fig-1-2) a method of brewing a beverage, comprising: 
placing an edible material in the pod of claim 1 (coffee beans placed in pod “The operation of the coffee maker will now be described. First, a certain amount of water is supplied to reservoir 2 and a corresponding amount of coffee beans is contained in brewing case 11, reservoir 2 and brewing case 11 being set as shown in FIG. 1. Then, when a switch (not shown) is operated in order that the milling step is initiated,” (column 6, lines 26-33)) 1; 
submerging the pod in a liquid (stirring through filter / pod 3 “a coffee machine screen, which restricts the coffee particles from passing through the screen during the stirring of the coffee, thereby improving the quality of the coffee beverage.” [0004]), 
wherein the liquid is sufficient to fully or partially submerge the edible material (stirring of coffee must be at least partially submerged); 
grinding the edible material (grinding of coffee beans takes places within stirring / brewing area “a grinding chamber is usually reused as a brewing chamber.” [0003]); and 
generating a beverage (coffee (abstract)) by steeping the ground-up edible material in the liquid (see figure 2 showing coffee produced by waters interaction to coffee grounds in brewing/grinding area 101/102, “The present invention can restrict the coffee particles from passing through the screen during the stirring of the coffee, thereby improving the quality of the coffee beverage” (abstract)).

Regarding claim 44, Ren as modified by Miwa discloses (Fig-1-2-3) a beverage brewing device, comprising: 
a first container (11), having a top end (top of 11/12) and a bottom end (bottom of 11); 
the pod of claim 1, wherein the pod (generally 3/1) is a second container (container space 101), 
comprising a grinder (21) and a filter (3/32/31); and 
wherein the grinder is positioned within the second container (see 21 within 101); and 
a base (shared bottom of 11), comprising a motor (22) configured to operate the grinder in the pod (see figure 1 having connection 2 of 21 and 22).
	Ren alone is silent regarding the pod adapted to attach to the bottom end of the first container and the container being adapted to attach to the bottom end of the first container at the base. 
	However Ren as already modified by Miwa (Fig-1) teaches the pod (11) adapted to attach to the bottom end of the first container (11 on interior bottom of 17) and the container (17) being adapted to attach to the bottom end of the first container at the base (17 on housing 1).

Regarding claim 93, Ren discloses the pod of claim 1, Ren further discloses wherein the pod comprises two or more filters (31 and 321) with different pore sizes (filters 31 and 321 may have different pore size “the filter pore 321 of the second screen body 32 may be of a smaller pore size to increase the effect of restricting the coffee grounds.” [0062]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Miwa and in further view of Jacobs (US 2002/0046942).

Regarding claim 17, Ren as modified by Miwa teaches a beverage brewing device, comprising: 
the pod of claim 1; 
a container (11), having a top end (top end of 11/12) and a bottom end (bottom of 11);
a base comprising a motor (22) configured to operate the grinder (see figure 1 having grinder 21 in connection to motor 22); 
Ren alone is silent regarding wherein the container is configured to allow attachment of the pod to an inner surface of the bottom end of the container; 
the base adapted to attach to the bottom end of the container.
However Miwa teaches the container is configured to allow attachment of the pod (11) to an inner surface (interior bottom of 17) of the bottom end of the container (see figure 2, 11 on 17 receiving grinder 9 motivation via shaft 10); 
the base (1) adapted to attach to the bottom end of the container (see figure 2 having 1 supporting 17).
Ren as already modified by Miwa is silent regarding a scaffold extending along a vertical axis of the container, adapted to attach to the pod.
However Jacobs teaches (Fig-12-13-15) a scaffold (68) extending along a vertical axis of the container, adapted to attach to the pod (56).
The advantage of a scaffold extending along a vertical axis of the container, adapted to attach to the pod, is to place the pod in a position of substantially surrounded water flow there through, emphasis added “a motor 64 is affixed to the carafe's lid 60; (ii) the carafe 54 is filled with water (ideally such that the grounds are fully submerged); (iii) the basket 56 is connected to the motor 64; (iv) once the motor 64 is activated, this causes the basket 56 connected to the motor 64 to rotate; (v) the rotating (shown by the arrowed indicated by reference number 66) of the basket 56 through the water,” [0115]. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ren as already modified above further with Jacobs, by modifying the pod attachment system of Ren to include the vertical scaffolding pod attachment system of Jacobs, to place the pod in a position of substantially surrounded water flow there through.

Claims 27, 33 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Miwa and Jacobs and in further view of States (US 2,403,691).

Regarding claim 27, Ren as already modified by Miwa discloses a method of brewing a coffee beverage, comprising: 
placing an amount of coffee beans in the pod (coffee beans placed in pod “The operation of the coffee maker will now be described. First, a certain amount of water is supplied to reservoir 2 and a corresponding amount of coffee beans is contained in brewing case 11, reservoir 2 and brewing case 11 being set as shown in FIG. 1. Then, when a switch (not shown) is operated in order that the milling step is initiated,” (column 6, lines 26-33)) of claim 1;
at least partially submerging the pod in the hot or cold water in the container (a submersion of grounds in pod enables water flow therethrough “a coffee machine screen, which restricts the coffee particles from passing through the screen during the stirring of the coffee, thereby improving the quality of the coffee beverage.” [0004]); and 
generating coffee grinds by grinding the coffee beans using the grinder in the pod (“a grinding chamber is usually reused as a brewing chamber.” [0003]), 
wherein the grinding is subject to one or more selected parameters (on/off amount of beans etc.); and 
optionally, further steeping the coffee grounds in the water (water is in contact with coffee grounds for an amount of time “a coffee machine screen, which restricts the coffee particles from passing through the screen during the stirring of the coffee, thereby improving the quality of the coffee beverage.” [0004]).
Ren alone is silent regarding placing the pod with in a container. 
However Ren as already modified by Miwa teaches placing a pod within the container (pod set in container holding beans to be ground “a corresponding amount of coffee beans is contained in brewing case 11, reservoir 2 and brewing case 11 being set as shown in FIG. 1. Then, when a switch (not shown) is operated in order that the milling step is initiated,” (column 6, lines 26-33)). 
Ren as already modified by Miwa is silent regarding adding water directly to the container.
However Jacobs teaches adding water directly to the container of the coffee grounds containing pod (“the water chamber 4 is filled with water; (iii) the basket 6 is attached to the motor via a universal joint 20; (iv) once the motor 24 is activated, this causes the basket 6 mechanically attached to the motor to rotate around an axis; (v) the rotating of the basket 6 through the water, which is being gradually heated as further described below,” [0114]).
The advantage of adding water to the container, is to gradually heat the water to enhance infusion “To achieve the greatest results using the infusion method of brewing coffee, the grounds should be agitated while the water gradually heats.” [0112]. 
Therefore, it would have been obvious to someone with ordinary skill in the art the time the invention was filed, to modify Ren as already modified above, with Jacobs by modifying Ren with the singular water container system of Jacobs, to gradually heat the water while in fluid flow to coffee grounds for enhanced infusion.  
Alternatively States teaches a method of brewing coffee in which a temperature at which water is added directly to grounds container may not be of importance because the water is to be provided heat in the method of brewing, emphasis added “In the use of the brewing apparatus the desired amount of ground coffee beans is placed in the container 11, and then is added the proper amount of water, either hot or cold, but not to exceed 90 percent of the capacity of the container.” (column 3, lines 63-68).
The advantage of providing optionally water at any temperature to a brewing process, is to use water available regardless of temperature “amount of water, either hot or cold” (column 3, lines 63-68). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ren with States by modifying the water system of Ren with the brewing method of States, to provide a method of operation wherein any temperature of water may be added so that any water of any temperature of water available is usable. 

Regarding claim 33, Ren as modified by Jacobs discloses the method of claim 27, Ren alone is silent regarding wherein adding the water to the container comprises adding water having a temperature of: 0-5 °C, 5-10 °C, 10-20 °C, 20-30 °C, 30-50 °C, 50-80 °C or 80-100 °C. 
However Ren as already modified by Jacobs teaches wherein adding the water to the container comprises adding water having a temperature of: 0-5 °C, 5-10 °C, 10-20 °C, 20-30 °C, 30-50 °C, 50-80 °C or 80-100 °C (water can be around tap temperature “The carafe is filled with water that is gradually heated from at or around tap temperature to approximately boiling.” (abstract)).
Additionally Ren as alternatively already modified by States teaches a method of brewing coffee in that temperature at which water is added may not be of importance while the water is to be provided heat in the method of brewing, emphasis added “In the use of the brewing apparatus the desired amount of ground coffee beans is placed in the container 11, and then is added the proper amount of water, either hot or cold, but not to exceed 90 percent of the capacity of the container.” (column 3, lines 63-68).

Regarding claim 86, Ren discloses as modified by State teaches the method of claim 27, Ren alone is silent regarding wherein the liquid added to the container is at least:
0 °C to 100 °C; 
0 °C to 20 °C; or 
80 °C to 100 °C; 
when added to the container.
However Ren as already modified by State teaches water at any temperature may be added to the brewing container “In the use of the brewing apparatus the desired amount of ground coffee beans is placed in the container 11, and then is added the proper amount of water, either hot or cold, but not to exceed 90 percent of the capacity of the container.” (column 3, lines 63-68).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Miwa and in further view of Huik (US 2005/0103200).

Regarding claim 38, Ren discloses a beverage prepared according to the method of claim 23, Ren is silent regarding further discloses wherein the beverage is a coffee composition generated by coffee grinds grounds that have been exposed to oxygen only at levels of <1%.
However Huik provides that it is beneficial to coffee flavor to minimize oxygen contact to coffee before brewing “Despite these attempts to preserve coffee flavor and freshness after the coffee is brewed, not much has been done to address freshness and flavor prior to the brewing process. By that it is meant that consumers usually purchase pre-ground coffee in metal cans, and any of the coffee grounds that are not immediately used after the can is opened, are continuously exposed to oxygen in the entrapped air. The plastic lid supplied with each can cannot effectively prevent the oxidation of the fresh ground coffee after multiple openings of the can, as the lid will always entrap air, and hence oxygen, under the lid of the can.” [0007].
The advantage of minimizing oxygens contact to coffee before brewing is to keep the flavor of the coffee “it has been found that the main culprits of flavor deterioration with drinkable coffee are oxidation” [0006]. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ren with Huik, by adding to the method of pre brewing coffee handling of Ren the oxygen minimizing exposure of Huik, to keep the flavor of the coffee.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Miwa and Huik and in further view of Coffee tea warehouse (NPL) and Ballezzi (US 2017/0332824).
 
Regarding claim 43, Ren discloses the beverage of claim 38, Ren is silent regarding wherein the coffee composition is brewed within 15 minutes. 
However NPL Coffee tea warehouse teaches a coffee brewing method of removing from brewing state before 15 minutes, emphasis added “Once coffee is brewed, the coffee begins to lose flavor and aroma. Contact with air and heat cause the coffee to break down and can impart a burned (bad) taste. This decomposition of your brewed coffee becomes noticeable after about 15 minutes on the "burner". To avoid this, transfer your coffee into an airtight insulated carafe, thermos, or airpot immediately after brewing. This will keep your coffee fresher for a longer period of time, and help retain the brewed coffee's heat (though it will still slowly cool off without an external heat source).” (6th paragraph).
The advantage of only brewing coffee for 15 minutes is to reduce decomposition of coffee flavor “decomposition of your brewed coffee becomes noticeable after about 15 minutes on the ‘burner’.” (paragraph 6).
Therefore, it would have been obvious to someone with ordinary skill in art at the time the invention was filed to modify Ren with Coffee tea warehouse teaches by adding to the brewing method of Ren the less than 15 minutes brew time of Coffee tea warehouse teaches, to reduce decomposition of coffee resulting in poor flavor. 
Ren as modified by Coffee tea house is silent regarding wherein the coffee is 0-25 degrees Celsius.
However Ballezzi teaches an benefits to agitation in cold brewing wherein the temperature of the water can remain cold while providing a quick brew time (agitation of cold water decreases brew time “to cold-brew beverages such as coffee or tea (or otherwise extract compounds from a solid into a liquid solvent) using physical motion (e.g., stirring, mixing, or agitation) in less time than would be required in the absence of such physical motion” [0004]). 
The advantage of agitating cold water through coffee grounds, is to make possible the production of cold brew coffee faster then non-physical motion systems “to cold-brew beverages such as coffee or tea (or otherwise extract compounds from a solid into a liquid solvent) using physical motion (e.g., stirring, mixing, or agitation) in less time than would be required in the absence of such physical motion. Application of physical motion to a cold-brewing system accelerates the extraction process without the addition of thermal energy, allowing the desired flavor profile to be achieved in less time.” [0004].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ren as already modified by Coffee brew house, with Ballezzi by adding to the desired 15 minutes brew time of Ren, the hastened cold brew agitation method of Ballezzi, to make possible the production of cold brew coffee faster then non-physical motion systems.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Miwa and in further view of Hsu (US 2017/0258260).

Regarding claim 46, Ren discloses the beverage brewing device of claim 44, Ren further discloses wherein the filter is a mesh filter (31, “a mesh range of the first screen body is 80 mesh to 150 mesh.” [0017]) comprising a sieve (reinforcing ribs 311 [0071]) having one or more openings (area having mesh 31, see figure 3) adapted to allow a liquid to pass through the filter (stirring of water through coffee grounds in pod defining area 101 by mesh 31 “a coffee machine screen, which restricts the coffee particles from passing through the screen during the stirring of the coffee, thereby improving the quality of the coffee beverage.” [0004]).
	Ren is silent regarding the sieve being metallic.
	However Hsu teaches a metallic Sieve (“the soft sieve 10, the hard sieve 20, the top cap ring 30, the bottom cap ring 40 and the soft mesh 50 are preferably made of stainless steel, facilitating cleaning, mounting and positioning.” [0033]).
	The advantage of a metallic sieve, is to facilitating cleaning, mounting and positioning “the soft sieve 10, the hard sieve 20, the top cap ring 30, the bottom cap ring 40 and the soft mesh 50 are preferably made of stainless steel, facilitating cleaning, mounting and positioning.” [0033].
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ren with Hsu by modifying the filter/sieve of Ren with the all stainless system of Hsu, to facilitating cleaning, mounting and positioning of components.

Claims 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Miwa and in further view of Gutwein (US 6,808,731), Arnot (US 2021/0219565) and Dubief (US 2019/0274468).

Regarding claim 88, Ren as modified by Miwa discloses a method of brewing coffee comprising placing coffee beans in the pod of claim 1; 
Ren further discloses at least partially submerging the coffee beans in a container comprising water (a submerging of grounds in pod enables water flow therethrough “a coffee machine screen, which restricts the coffee particles from passing through the screen during the stirring of the coffee, thereby improving the quality of the coffee beverage.” [0004]); and 
grinding the coffee beans (purpose of grinding chamber of pod “a grinding chamber including a cavity and a cover” [0023]) to produce coffee grinds (of coffee brewing apparatus (abstract)); and 
steeping the coffee grinds in the water to obtain coffee (water/coffee stirring time to produce coffee as disclosed above [0004] (abstract)).
Ren is silent regarding an approximate ratio of 6% (weight or volume) of coffee beans to water.
However Gutwein teaches a 1:17 ratio of coffee to water is known in the art (“the weight ratio of the extraction portion of water to dry, roast and ground coffee is from about 5:1 to about 24:1; preferably from about 8:1 to about 13:1. When this amount of water is used for (drip) extraction, a relatively strong (meaning concentrated but not bitter) filtered coffee extract is issued” (column 7, lines 8-17))
The advantage of providing a ratio of coffee to water of 1:17, is to inclusively provide the user with preferred concentrations of coffee based on user preference “It is important to recognize that this aspect of the present invention allows the individual's preferred coffee to be customized just prior to dispensing”… “Said dilution ratios will be from about zero (no dilution) to about 1:15 coffee/water,” (column 6, lines 54-64).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ren with Gutwein, by modifying the undisclosed ratio of water to coffee grounds of Ren with the user preference range of water to coffee grounds of Gutwein, to provide the user with a preferred to user concentration of coffee.
Ren is silent regarding the method resulting in a coffee of at least the following:
.25% fat (crema)
.1% saturated fat (crema)
140mg/100ml polyphenol (antioxidants),
65mg/100ml caffeine. 
However the outcome of chemicals of brewed coffee in part depends on the coffee beans used (see Arnot below [0013]) while it is anticipated (by Arnot and Dubief below) to provide fats, antioxidants and caffeine as maximized extraction from coffee grounds in producing coffee. 
Arnot provides that it is beneficial and anticipated to maximize extraction of polyphenol and Caffeine (“It was determined that the roasting of the selected coffee beans for a time period of 7.5 to 12 minutes and a temperature range of 390.degree. F. to 412.degree. F., preserved the highest amount of phenols, CGAs, and antioxidants.” [0016], However levels of chemicals in coffee are resultant on selected beans not just method of brewing “Various regions in Africa, Indonesia and South America were identified by looking at the right mix of altitude, latitude, soil, terroirs, and cloud cover for coffee beans that would produce the highest natural polyphenol levels. It was determined that beans which are stressed the most protect themselves by manufacturing the largest amount of polyphenols.” [0013]).	
	The advantage of providing high levels of Polyphenol and Caffeine is to provide antioxidants and provide protection from the disease Parkinson’s (“coffee delivers the highest antioxidant content in the American diet, but the vast majority of coffee delivers far fewer antioxidants and anti-inflammatory compounds than it could” [0002], “Moreover, moderate evidence shows a protective association between caffeine intake and risk of Parkinson's disease.” [0003]). 
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Ren with Arnot, by modifying the desired outcome of coffee to include a maximization of the extraction of the chemical’s polyphenol and caffeine, to provide more antioxidants and Parkinson’s deterring caffeine.
	Dubief provides that a maximization of fats/oils found in coffee (to include saturated fats as coffee fats/oils are known in the art as crema), is ideally extracted from the grounds “This delaying time is useful to maximize the quantity of crema, its quality, and also maximize the dissolution of ingredient.” [0158]. 
	The advantage of maximizing the extraction of oil/fats from the coffee grounds, is to enhance flavor and or aesthetics of the coffee with improved quantity and quality of dissolution of ingredients “maximize the quantity of crema, its quality, and also maximize the dissolution of ingredient.” [0158]. 
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ren as already modified by Arnot, with Dubief, by adding to Ren the known flavor and or aesthetics enhancement attributed to the maximization of the dissolution of ingredients of Dubief, to provide the brewed coffee with a maximization of crema.

Regarding claim 89, Ren as modified above teaches the method of claim 88, Ren alone is silent regarding wherein the ratio of coffee beans to water are at a ratio other than 6% but the relationship of the ratio to total fat, saturated fat, polyunsaturated fat, polyphenol content, caffeine content, and/or a particulate concentration remains linear.
However Ren as already modified by Gutwein, Arnot and Dubief teaches that a maximization of total fat, saturated fat, polyunsaturated fat, polyphenol content, caffeine content is desired  without reference to ratio of beans to water while it is inherent that a divergence of beans to water ratio would change the available amount of total fat, saturated fat, polyunsaturated fat, polyphenol content, caffeine content would be available (user preference to coffee water ratio “the weight ratio of the extraction portion of water to dry, roast and ground coffee is from about 5:1 to about 24:1; preferably from about 8:1 to about 13:1. When this amount of water is used for (drip) extraction, a relatively strong (meaning concentrated but not bitter) filtered coffee extract is issued” Gutwein (column 7, lines 8-17), maximization of antioxidant extraction and caffeine “It was determined that the roasting of the selected coffee beans for a time period of 7.5 to 12 minutes and a temperature range of 390.degree. F. to 412.degree. F., preserved the highest amount of phenols, CGAs, and antioxidants.” Arnot [0016], maximization to fat/oil extraction “maximize the quantity of crema, its quality, and also maximize the dissolution of ingredient.” Dubief [0158]). 
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Miwa, Gutwein, Arnot and Dubief and in further view of States.

Regarding claim 90, Ren discloses the method of claim 88, Ren is silent regarding wherein the water has a temperature of 0 to 25 °C.
However states teaches that temperature at which water is added may not be of importance if the water is to be provided is heated in the method of brewing, emphasis added “In the use of the brewing apparatus the desired amount of ground coffee beans is placed in the container 11, and then is added the proper amount of water, either hot or cold, but not to exceed 90 percent of the capacity of the container.” (column 3, lines 63-68).
The advantage of providing optionally cold water to a brewing process, is to use water available regardless of temperature “amount of water, either hot or cold” (column 3, lines 63-68). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ren with States by modifying the water system of Ren with the brewing method of States, to provide a method of operation wherein any temperature of water may be added so that any water of any temperature available is usable. 

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Miwa, Gutwein, Arnot, and Dubief and in further view of Coffee tea warehouse (NPL) 

Regarding claim 91, Ren discloses the method of claim 88, Ren is silent regarding wherein the coffee is obtained by steeping the coffee grinds in the water for up to 15 minutes. 
However NPL Coffee tea warehouse teaches a coffee brewing method of removing from brewing state before 15 minutes, emphasis added “Once coffee is brewed, the coffee begins to lose flavor and aroma. Contact with air and heat cause the coffee to break down and can impart a burned (bad) taste. This decomposition of your brewed coffee becomes noticeable after about 15 minutes on the "burner". To avoid this, transfer your coffee into an airtight insulated carafe, thermos, or airpot immediately after brewing. This will keep your coffee fresher for a longer period of time, and help retain the brewed coffee's heat (though it will still slowly cool off without an external heat source).” (6th paragraph).
The advantage of only brewing coffee for 15 minutes is to reduce decomposition of coffee flavor “decomposition of your brewed coffee becomes noticeable after about 15 minutes on the ‘burner’.” (paragraph 6).
Therefore, it would have been obvious to someone with ordinary skill in art at the time the invention was filed to modify Ren with Coffee tea warehouse teaches by adding to the brewing method of Ren the less than 15 minutes brew time of Coffee tea warehouse teaches, to reduce decomposition of coffee resulting in poor flavor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jean (US 2,832,279) provides that a recirculation filter of a submerged coffee brewing apparatus can be of alternative placement such as to a bottom wall of the pod, see figure 1 having bottom filter 29 below mixing mechanism 32.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761